



 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 22,
2007, is entered into by and among Cromwell Uranium Corp., a Nevada corporation
(the “Company”), Gottbetter & Partners, LLP (with respect to Article 8 hereof)
and the Buyers listed on Schedule I attached hereto (individually, a “Buyer” or
collectively “Buyers”).
 
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) and/or Regulation
S (“Regulation S”) as promulgated by the U.S. Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer(s), as provided
herein, and the Buyer(s) shall purchase up to Seven Hundred Fifty Thousand
Dollars ($750,000) (the “Purchase Price”) principal amount of secured
Convertible Debentures (the “Convertible Debentures”), which shall become
convertible into units (“Units”) of the Company’s securities at a conversion
price ( the “Conversion Price”) of $0.50 per Unit. Each Unit shall consist of
one share of the Company’s common stock, par value $0.001 (the “Common Stock”)
(as converted, the “Conversion Shares”) and one common stock purchase warrant
(“Warrants”), exercisable at a price of $0.75 per share. The total Purchase
Price shall be allocated among the Buyer(s) in the respective amounts set forth
opposite each Buyers name on Schedule I (the “Subscription Amount”); and
 
WHEREAS, all of the total principal amount of the Convertible Debentures,
subject to the deduction of any and all fees, shall be utilized by the Company
to make a loan (the “Bridge Loan”) to Cromwell Uranium Holdings, Inc.
(“Cromwell”); and
 
WHEREAS, the Company (i) is currently negotiating a reverse triangular merger
with Cromwell (the “Merger”) and (ii) intends to conduct a private placement
offering (the “PPO”) of its Units subsequent to the closing of the Merger; and
 
WHEREAS, in connection with the Merger and the PPO the Company shall (i) change
its name (the “Name Change”) to Cromwell Uranium Corp., (ii) increase its
authorized capital stock (the “Recapitalization”) to 300,000,000 shares of
Common Stock and 10,000,000 shares of preferred stock, $0.001 par value per
share (“Preferred Stock”) and (ii) conduct a 6.35 for one forward stock split
(the “Stock Split”) in the form of a stock dividend
 
WHEREAS, the Convertible Debentures shall be automatically converted into Units
simultaneously with the closing of the Merger (and prior to the commencement of
the PPO) (the Merger, the PPO, the Stock Split and the transactions contemplated
thereby are sometimes hereinafter referred to as the “Transactions”); and
 
 
1

--------------------------------------------------------------------------------


 
WHEREAS, the aggregate proceeds of the sale of the Convertible Debentures shall
be held in escrow by the Escrow Agent, as defined below, pursuant to the terms
of Article 8 of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1.  PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.
 
(a)  Purchase of Convertible Debentures. Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, each Buyer agrees, severally and
not jointly, to purchase at Closing (as defined herein below) and the Company
agrees to sell and issue to each Buyer, severally and not jointly, at Closing,
Convertible Debentures in amounts set forth opposite each Buyer’s name on
Schedule I hereto. Upon execution hereof by a Buyer, the Buyer shall wire
transfer the Subscription Amount set forth opposite his name on Schedule I in
same-day funds or a check payable to “Gottbetter & Partners, LLP, as Escrow
Agent for Arbutus Resources, Inc.”, which Subscription Amount shall be held in
escrow pursuant to the terms of Article 8 of this Agreement and disbursed in
accordance therewith.
 
(b)  Closing Date. The Closing of the purchase and sale of the Convertible
Debentures shall take place at 10:00 a.m. Eastern Standard Time on or before the
fifth (5th) business day following the date hereof, subject to notification of
satisfaction of the conditions to the Closing set forth herein and in Sections 7
and 8 below (or such later date as is mutually agreed to by the Company and the
Buyer(s)) (the “Closing Date”). The Closing shall occur on the Closing Date at
the offices of Gottbetter & Partners, LLP, 488 Madison Avenue, New York, New
York 10022 (or such other place as is mutually agreed to by the Company and the
Buyer(s)).
 
(c)  Escrow Arrangements; Form of Payment. Upon execution hereof by Buyer and
pending the Closing, the Purchase Price shall be deposited in a non-interest
bearing escrow account with Gottbetter & Partners, LLP as escrow agent (the
“Escrow Agent”), pursuant to the terms of Article 8 of this Agreement. Subject
to the satisfaction of the terms and conditions of this Agreement, on the
Closing Date, (i) the Escrow Agent shall deliver to the Company the Purchase
Price for the Convertible Debentures to be issued and sold to the Buyer(s), and
(ii) the Company shall deliver to the Buyer(s), the Convertible Debenture, duly
executed on behalf of the Company.
 
2.  BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, that:
 
(a)  Investment Purpose. Each Buyer is acquiring the Convertible Debentures,
and, upon conversion of Convertible Debentures, the Buyer will acquire the
Conversion Shares, the Warrants and/or Warrant Shares, then issuable, for its
own account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Conversion Shares, the Warrants and the Warrant Shares at any time in
 
 
2

--------------------------------------------------------------------------------


 
accordance with or pursuant to an effective registration statement covering such
Conversion Shares, the Warrants and the Warrant Shares or an available exemption
under the Securities Act. The Buyer agrees not to sell, hypothecate or otherwise
transfer the Buyer’s securities unless the securities are registered under the
Federal and applicable state securities laws or unless, in the opinion of
counsel satisfactory to the Company, an exemption from such law is available.
 
(b)  Residence of Buyer. Each Buyer resides in the jurisdiction set forth
opposite the Buyer’s name on Schedule I.
 
(c)  Non-US Person. If a Buyer is not a person in the United States or a U.S.
Person (as defined in Rule 902(k) of Regulation S) or is not purchasing the
Convertible Debentures on behalf of a person in the United States or a U.S.
Person:
 
(i)  neither the Buyer nor any disclosed principal is a U.S. Person nor are they
subscribing for the Convertible Debentures for the account of a U.S. Person or
for resale in the United States and the Buyer confirms that the Convertible
Debentures have not been offered to the Buyer in the United States and that this
Agreement has not been signed in the United States;
 
(ii)  the Buyer acknowledges that the Convertible Debentures have not been
registered under the Securities Act and may not be offered or sold in the United
States or to a U.S. Person unless the securities are registered under the U.S.
Securities Act and all applicable state securities laws or an exemption from
such registration requirements is available, and further agrees that hedging
transactions involving such securities may not be conducted unless in compliance
with the U.S. Securities Act;
 
(iii)  the Buyer and if applicable, the disclosed principal for whom the Buyer
is acting, understands that the Company is the seller of the Convertible
Debentures and underlying securities and that, for purposes of Regulation S, a
"distributor” is any underwriter, dealer or other person who participates,
pursuant to a contractual arrangement in the distribution of securities sold in
reliance on Regulation S and that an "affiliate" is any partner, officer,
director or any person directly or indirectly controlling, controlled by or
under common control with any person in question. Except as otherwise permitted
by Regulation S, the Buyer and if applicable, the disclosed principal for whom
the Buyer is acting, agrees that it will not, during a one year distribution
compliance period, act as a distributor, either directly or through any
affiliate, or sell, transfer, hypothecate or otherwise convey the Debentures or
underlying securities other than to a non-U.S. Person;
 
(iv)  the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, acknowledges and understands that in the event the Convertible
Debentures are offered, sold or otherwise transferred by the Buyer or if
applicable, the disclosed principal for whom the Buyer is acting, to a non-U.S
Person prior to the expiration of a one year distribution compliance period, the
purchaser or transferee must agree not to resell such securities except in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration; and
must further agree not to engage in hedging transactions with regard to such
securities unless in compliance with the Securities Act; and
 
 
3

--------------------------------------------------------------------------------


 
(v)  neither the Buyer nor any disclosed principal will offer, sell or otherwise
dispose of the Convertible Debentures or the underlying securities in the United
States or to a U.S. Person unless (A) the Company has consented to such offer,
sale or disposition and such offer, sale or disposition is made in accordance
with an exemption from the registration requirements under the Securities Act
and the securities laws of all applicable states of the United States or (B) the
United States Securities and Exchange Commission (the “SEC”) has declared
effective a registration statement in respect of such securities.
 
(d)  Accredited Investor Status. If the Buyer is a person in the United States
or a U.S. person, such Buyer is an “Accredited Investor” as that term is defined
in Rule 501(a)(3) of Regulation D.
 
(e)  Reliance on Exemptions. Each Buyer understands that the Convertible
Debentures are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in order to
determine the availability of such exemptions and the eligibility of such Buyer
to acquire such securities.
 
(f)  Information. Each Buyer and its advisors (and his or, its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Convertible
Debentures and the underlying Units, which have been requested by such Buyer.
Each Buyer and its advisors, if any, have been afforded the opportunity to ask
questions of the Company and its management. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained in Section 3
below. Each Buyer understands that its investment in the Convertible Debentures,
and upon conversion the underlying Units involves a high degree of risk. Each
Buyer is in a position regarding the Company, which, based upon employment,
family relationship or economic bargaining power, enabled and enables such Buyer
to obtain information from the Company in order to evaluate the merits and risks
of this investment. Each Buyer has sought such accounting, legal and tax advice,
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Convertible Debentures.
 
(g)  No Governmental Review. Each Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Convertible
Debentures, the Warrants, the Warrant Shares or the Conversion Shares, or the
fairness or suitability of the investment in the Convertible Debentures, the
Warrants, the Warrant Shares or the Conversion Shares, nor have such authorities
passed upon or endorsed the merits of the offering of the Convertible
Debentures, the Warrants, the Warrant Shares or the Conversion Shares.
 
(h)  Transfer or Resale. Each Buyer understands that: (i) the Convertible
Debentures have not been and are not being registered under the Securities Act
or any state
 
 
4

--------------------------------------------------------------------------------


 
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) such Buyer shall have
delivered to the Company an opinion of counsel, in a generally acceptable form,
to the effect that such securities to be sold, assigned or transferred may be
sold, assigned or transferred pursuant to an exemption from such registration
requirements; (ii) any sale of such securities made in reliance on Rule 144
under the Securities Act (or a successor rule thereto) (“Rule 144”) may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of such securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder. The Company reserves the right to place stop transfer
instructions against the shares and certificates for the Conversion Shares and
the Warrant Shares to the extent specifically set forth under this Agreement.
 
(i)  Legends. Each Buyer understands that the certificates or other instruments
representing the Convertible Debentures, the Warrants, the Warrant Shares and or
the Conversion Shares shall bear a restrictive legend in substantially the
following form (and a stop transfer order may be placed against transfer of such
stock certificates):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 
 
5

--------------------------------------------------------------------------------


 
The legend set forth above shall be removed and the Company within three (3)
business days shall issue a certificate without such legend to the holder of the
Warrants, Warrant Shares and Conversion Shares upon which it is stamped, if,
unless otherwise required by state securities laws, (i) the Buyer or its broker
make the necessary representations and warranties to the transfer agent for the
Common Stock that it has complied with the prospectus delivery requirements in
connection with a sale transaction, provided the Convertible Debentures,
Warrants, Warrant Shares and Conversion Shares are registered under the
Securities Act or (ii) in connection with a sale transaction, after such holder
provides the Company with an opinion of counsel satisfactory to the Company,
which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions, to the effect that a public sale, assignment
or transfer of the Warrants, Warrant Shares and Conversion Shares may be made
without registration under the Securities Act.
 
(j)  Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(k)  Receipt of Documents. Each Buyer and his or its counsel has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein; (ii) all due diligence and other information
necessary to verify the accuracy and completeness of such representations,
warranties and covenants; and (iii) it has received answers to all questions
each Buyer submitted to the Company regarding an investment in the Company; and
each Buyer has relied on the information contained therein and has not been
furnished any other documents, literature, memorandum or prospectus.
 
(l)  Due Formation of Corporate and Other Buyers. If a Buyer is a corporation,
trust, partnership or other entity that is not an individual person, it has been
formed and validly exists and has not been organized for the specific purpose of
purchasing the Convertible Debentures and is not prohibited from doing so.
 
(m)  Trading Activities. The Buyer’s trading activities with respect to the
Company’s Common Stock shall be in compliance with all applicable federal and
state securities laws, rules and regulations and the rules and regulations of
the principal market on which the Company’s Common Stock is listed or traded.
Neither the Buyer nor its affiliates has an open short position in the Common
Stock of the Company and, except as set forth below, the Buyer shall not, and
shall not cause any of its affiliates under common control with the Buyer, to
engage in any short sale as defined in any applicable SEC or National
Association of Securities Dealers rules on any hedging transactions with respect
to the Common Stock until the earlier to occur of (i) the third anniversary of
the Closing Date and (ii) the Buyer(s) no longer own a principal balance of the
Convertible Debentures. Without limiting the foregoing, the Buyer agrees not to
engage in any naked short transactions in excess of the amount of shares owned
(or an offsetting long position) by Buyer.
 
 
6

--------------------------------------------------------------------------------


 
(n)  No Legal Advice From the Company. Each Buyer acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors.
Each Buyer is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
(o)  No Group Participation.Each Buyer and its affiliates is not a member of any
group, nor is any Buyer acting in concert with any other person, including any
other Buyer, with respect to its acquisition of the Convertible Debentures,
Warrants, the Warrant Shares or Conversion Shares.
 
(p)  Each Buyer understands, acknowledges and agrees that the Conversion Shares
and the Warrant Shares are “restricted securities” within the meaning of Rule
144 promulgated under the Act. Each Buyer further understands, acknowledges and
agrees that (a) such shares can and will only be resold by the Buyer pursuant to
(i) an effective registration statement under the Act where the prospectus
delivery requirements are complied with or (ii) under an applicable exemption
from registration under the Act, and (b) it will not sell or otherwise dispose
of or transfer the Conversion Shares or the Warrant Shares or any interest
therein in a transaction that is part of a plan or scheme to avoid the
registration requirements of the Act.
 
(q)  Each Buyer understands that the Company, its officers, directors and agents
are relying on the representations of the Buyers set forth in this Article 2 in
order to determine compliance with applicable securities laws in connection with
the sale and issuance of the shares to the Buyer.
 
3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
(a)  Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect, as defined below.
 
(b)  Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement and all other documents necessary or desirable to effect
the transactions contemplated hereby (collectively the “Transaction Documents”)
and to issue the Convertible Debentures, the Warrants, the Warrant Shares and
the Conversion Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the
 
 
7

--------------------------------------------------------------------------------


 
Company and the consummation by it of the transactions contemplated hereby and
thereby, including, without limitation, the issuance of the Convertible
Debentures, the Warrants, the Warrant Shares and the Conversion Shares and the
reservation for issuance and the issuance of the Conversion Shares and the
Warrant Shares issuable upon conversion or exercise thereof, have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization is required by the Company, its Board of Directors or its
stockholders, (iii) the Transaction Documents have been duly executed and
delivered by the Company, (iv) the Transaction Documents constitute the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
(c)  Capitalization. The authorized capital stock of the Company consists of
75,000,000 shares of Common Stock. After giving effect to the Recapitalization,
the authorized capital stock of the Company will consist of 300,000,000 shares
of Common Stock and 10,000,000 shares of Preferred Stock. As of the date hereof,
the Company has 10,780,000 shares of Common Stock issued and outstanding
(approximately 68,453,000 shares of Common Stock, after giving effect to the
Stock Split) and 0 shares of preferred stock outstanding. All of such
outstanding shares have been duly authorized, validly issued and are fully paid
and nonassessable. No shares of Common Stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company. As of the date of this Agreement, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) there are no outstanding debt
securities and (iii) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except in connection with the Merger
and the PPO), and (iv) there are no outstanding registration statements and
there are no outstanding comment letters from the SEC or any other regulatory
agency. There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Convertible
Debentures as described in this Agreement. The Convertible Debentures, Warrants,
Warrant Shares and Conversion Shares when issued, will be free and clear of all
pledges, liens, encumbrances and other restrictions (other than those arising
under federal or state securities laws as a result of the issuance of the
Convertible Debentures). No co-sale right, right of first refusal or other
similar right exists with respect to the Convertible Debentures, Warrants,
Warrant Shares and the Conversion Shares or the issuance and sale thereof. The
issue and sale of the Convertible Debentures, Warrants, Warrant Shares and the
Conversion Shares will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under such
securities. The Company has made available to the Buyer true and correct copies
of the Company’s Certificate of Incorporation, as amended and as in effect on
the date hereof (the “Certificate of Incorporation”), and the Company’s By-laws,
as in effect on the date hereof (the “By-laws”), and the terms of all
 
 
8

--------------------------------------------------------------------------------


 
securities convertible into or exercisable for Common Stock and the material
rights of the holders thereof in respect thereto other than stock options issued
to employees and consultants.
 
(d)  Issuance of Securities. The Convertible Debentures are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and nonassessable, are free from all taxes, liens and charges with respect
to the issue thereof. The Conversion Shares and the Warrant Shares have been
duly authorized and reserved for issuance, based on the initial conversion
price. Upon conversion or exercise in accordance with the Transaction Documents,
the Conversion Shares and the Warrant Shares will be duly issued, fully paid and
nonassessable.
 
(e)  No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or the By-laws or (ii) conflict with or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of The National Association of Securities Dealers Inc.’s OTC
Bulletin Board (the “OTC”) on which the Common Stock is quoted) applicable to
the Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except for those which
could not reasonably be expected to have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”). Except those which could not reasonably be expected
to have a material adverse effect on the Company, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation or By-laws or their organizational charter or by-laws,
respectively, or any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries. The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity. Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, the Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement or the other Transaction Documents in accordance with the terms hereof
or thereof. All consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence have
been obtained or effected on or prior to the date hereof. The Company and its
subsidiaries are unaware of any facts or circumstance, which might give rise to
any of the foregoing.
 
(f)  Financial Statements. As of their respective dates, the financial
statements of the Company included in the Company’s public filings (the “SEC
Filings”) with the SEC (the “Financial Statements”) for the two most recently
completed fiscal years and any subsequent interim period complied as to form in
all material respects with applicable accounting
 
 
9

--------------------------------------------------------------------------------


 
requirements and the published rules and regulations of the SEC with respect
thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such Financial
Statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and, fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyer including,
without limitation, information referred to in this Agreement, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(g)  Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the documents contemplated herein,
or (ii) have a Material Adverse Effect.
 
(h)  Acknowledgment Regarding Buyer’s Purchase of the Convertible Debentures.
The Company acknowledges and agrees that each Buyer is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that each
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by such Buyer or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to such Buyer’s purchase
of the Convertible Debentures, the Warrants, the Warrant Shares or the
Conversion Shares. The Company further represents to the Buyers that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.
 
(i)  No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Convertible Debentures, the Warrants,
the Warrant Shares or the Conversion Shares.
 
(j)  No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Convertible
Debentures, the Warrants, the Warrant Shares or the Conversion Shares under the
Securities Act or cause this offering of the Convertible Debentures, the
Warrants, the Warrant Shares or the Conversion Shares to be integrated with
prior offerings by the Company for purposes of the Securities Act.
 
 
10

--------------------------------------------------------------------------------


 
(k)  Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened. None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.
 
(l)  Intellectual Property Rights. The Company has no proprietary intellectual
property.
 
(m)  Environmental Laws.
 
(i)  Each of the Company and its subsidiaries has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request, relating to any Environmental Law involving the
Company or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any federal, state or local law, statute, rule or
regulation or the common law relating to the environment or occupational health
and safety, including without limitation any statute, regulation, administrative
decision or order pertaining to (i) treatment, storage, disposal, generation and
transportation of industrial, toxic or hazardous materials or substances or
solid or hazardous waste; (ii) air, water and noise pollution; (iii) groundwater
and soil contamination; (iv) the release or threatened release into the
environment of industrial, toxic or hazardous materials or substances, or solid
or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”).
 
(ii)  To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.
 
(iii)  The Company and its subsidiaries (i) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (ii) are in compliance with all terms
and conditions of any such permit, license or approval.
 
 
11

--------------------------------------------------------------------------------


 
(n)  Title. The Company does not own or lease any real or personal property.
 
(o)  Internal Accounting Controls. The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
 
(p)  No Material Adverse Breaches, etc. Except as set forth in the SEC Filings,
neither the Company nor any of its subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation which in the judgment of the Company’s officers has or is expected in
the future to have a Material Adverse Effect. Except as set forth in the SEC
Filings, neither the Company nor any of its subsidiaries is in breach of any
contract or agreement which breach, in the judgment of the Company’s officers,
has or is expected to have a Material Adverse Effect.
 
(q)  Tax Status. The Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.
 
(r)  Certain Transactions. Except as set forth in the SEC Filings, and except
for arm’s length transactions pursuant to which the Company makes payments in
the ordinary course of business upon terms no less favorable than the Company
could obtain from third parties, none of the officers, directors, or employees
of the Company is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
(s)  Fees and Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former stockholders
of the Company, underwriters, brokers, agents or other third parties.
 
 
12

--------------------------------------------------------------------------------


 
(t)  Reliance. The Company acknowledges that the Buyers are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Convertible Debentures. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Buyers would
not enter into this Agreement.
 
(u)  Anti-Takeover Provision. The Company and its Board of Directors have taken
all necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
certificate of incorporation (or similar charter documents) or the laws of its
jurisdiction of incorporation that is or could become applicable to the Buyers
as a result of the Buyers and the Company fulfilling their obligations or
exercising their rights under this Agreement, including without limitation the
Company’s issuance of the Convertible Debentures, Warrants, Warrant Shares and
Conversion Shares and the Buyer’s ownership thereof.
 
4.  COVENANTS.
 
(a)  Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.
 
(b)  Form D. The Company agrees to file a Form D with respect to the Convertible
Debentures as required under Regulation D. The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Convertible Debentures, Warrants, the Warrant Shares
and Conversion Shares, or obtain an exemption for the Convertible Debentures,
Warrants, the Warrant Shares and Conversion Shares for sale to the Buyers at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date.
 
(c)  Reporting Status. Until the earlier of (i) the date as of which the
Buyer(s) may sell all of the Warrants, the Warrant Shares, and Conversion Shares
without restriction pursuant to Rule 144(k) promulgated under the Securities Act
(or successor thereto), or (ii) the date on which (A) the Buyer(s) shall have
sold all the Warrants, the Warrant Shares and Conversion Shares and (B) none of
the Convertible Debentures are outstanding, the Company shall file in a timely
manner all reports required to be filed with the SEC pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the regulations of the
SEC thereunder, and the Company shall not terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination.
 
(d)  Use of Proceeds. The Company shall use the proceeds from the sale of the
Convertible Debentures to make the Bridge Loan to Cromwell.
 
(e)  Reservation of Shares. The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, that number of shares of Common Stock equal to equal to the sum of (i)
the number of shares of
 
13

--------------------------------------------------------------------------------


 
Common Stock into which the Convertible Debentures are convertible from time to
time based upon a conversion price (the “Conversion Price”) of $0.50 per Unit,
plus (ii) the number of shares of Common Stock for which the Warrants are
exercisable from time to time based upon an exercise price (the “Exercise
Price”) per whole Warrant of $0.75 per share.
 
(f)  Listings or Quotation. The Company shall use its best efforts to maintain
the listing or quotation of its Common Stock upon the OTCBB.
 
(g)  Corporate Existence. So long as any of the Convertible Debentures remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”), other than the
Recapitalization and the Stock Split, unless, prior to the consummation of an
Organizational Change, the Company obtains the written consent of each Buyer. In
any such case, the Company will make appropriate provision with respect to such
holders’ rights and interests to insure that the provisions of this Section 4(i)
will thereafter be applicable to the Convertible Debentures. The provisions of
this Section 4(g) shall be inapplicable with respect to any Organizational
Change, including the Recapitalization and the Stock Split, effected in
connection with the Merger.
 
(h)  Resales Absent Effective Registration Statement. Each of the Buyers
understand and acknowledge that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver Conversion
Shares or Warrant Shares to the Buyers with legend restricting their
transferability under the Securities Act, and (ii) it is aware that resales of
such Conversion Shares or Warrant Shares may not be made unless, at the time of
resale, there is an effective registration statement under the Securities Act
covering such Buyer’s resale(s) or an applicable exemption from registration.
 
5.  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer(s) at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:
 
(a)  Each Buyer shall have executed the Transaction Documents and delivered them
to the Company.
 
(b)  The Buyer(s) shall have delivered to the Escrow Agent the Purchase Price
for Convertible Debentures in respective amounts as set forth next to each Buyer
as outlined on Schedule I attached hereto and the Escrow Agent shall have
delivered the net proceeds to the Company by wire transfer of immediately
available U.S. funds pursuant to the wire instructions provided by the Company;
it being understood that the sale of the Convertible Debentures shall not close
unless a minimum of $420,000 principal amount of Convertible Debentures is
subscribed for.
 
(c)  The representations and warranties of the Buyer(s) contained in this
Agreement shall be true and correct in all material respects as
 
 
14

--------------------------------------------------------------------------------


 
of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date),
and the Buyer(s) shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Buyer(s) at or
prior to the Closing Date.
 
6.  CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
The obligation of the Buyer(s) hereunder to purchase the Convertible Debentures
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions:
 
(i)  The Company shall have executed the Transaction Documents and delivered the
same to the Buyer(s).
 
(ii)  The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date. If requested by the Buyer, the Buyer shall have received a certificate,
executed by the President of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
the Buyer including, without limitation an update as of the Closing Date
regarding the representation contained in Section 3(c) above.
 
(iii)  The Company shall have executed and delivered to the Buyer(s) the
Convertible Debentures in the respective amounts set forth opposite each
Buyer(s) name on Schedule I attached hereto.
 
(iv)  The Company shall have provided to the Buyer a certificate of good
standing from the Secretary of State from the state in which the Company is
incorporated.
 
(v)  The Company shall have reserved out of its authorized and unissued Common
Stock, solely for the purpose of effecting the conversion of the Convertible
Debentures, sufficient shares of Common Stock to effect the conversion of all of
the Convertible Debentures’ and the exercise of all Warrants.
 
7.  INDEMNIFICATION.
 
(a)  In consideration of the Buyer’s execution and delivery of this Agreement
and acquiring the Convertible Debentures, the Warrants and the Conversion Shares
hereunder, and in addition to all of the Company’s other obligations under this
Agreement, the Company shall defend, protect, indemnify and hold harmless the
Buyer(s) and each other holder of the Convertible Debentures, the Warrants and
the Conversion Shares, and all of their officers,
 
 
15

--------------------------------------------------------------------------------


 
directors, employees and agents (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Buyer Indemnitees”) from and against any and all actions,
causes of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Buyer Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any material
misrepresentation or material breach of any representation or warranty made by
the Company in the Transaction Documents, (b) any material breach of any
covenant, agreement or obligation of the Company contained in the Transaction
Documents, or (c) any cause of action, suit or claim brought or made against
such Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other Transaction Document
executed pursuant hereto by any of the Indemnities. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities, which is permissible under applicable law.
 
(b)  In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Buyer’s other obligations under this Agreement,
the Buyer shall defend, protect, indemnify and hold harmless the Company and all
of its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Company Indemnitees or any of them
as a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Buyer(s) in this Agreement,
or any other Transaction Document executed by the Buyer, (b) any breach of any
covenant, agreement or obligation of the Buyer(s) contained in this Agreement,
or any other Transaction Document executed by the Buyer, or (c) any cause of
action, suit or claim brought or made against such Company Indemnitee based on
material misrepresentations or due to a material breach and arising out of or
resulting from the execution, delivery, performance or enforcement of the
Transaction Docuemtns by any of the Buyers. To the extent that the foregoing
undertaking by each Buyer may be unenforceable for any reason, each Buyer shall
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities, which is permissible under applicable law.
 
8.  ESCROW
 
(a)  On or before the date of the Closing, each Buyer shall have delivered to
the Escrow Agent its portion of the purchase price for the Convertible
Debentures (the aggregate of purchase price referred to as the “Escrowed Funds”)
and the Transaction Documents. The parties shall ensure that each Buyer’s
portion of the Escrowed Funds will be delivered to the Escrow Agent pursuant to
the following wire transfer instructions:
 


16

--------------------------------------------------------------------------------


 


 
BANK: CITIBANK, N.A., 330 Madison Avenue, New York, New York


ABA: 021000089


BENEFICIARY: Gottbetter & Partners, LLP, Attorney Trust Account


ACCOUNT: 49061322


REFERENCE: “Arbutus Resources, Inc. - [insert Buyer’s name]”


Gottbetter & Partners Accounting Contact: Vincent DiPaola; telephone: (212)
400-6900; email: vdp@gottbetter.com.


(b)  The Company intends that the Transaction Documents and the Escrowed Funds
shall be held in escrow by the Escrow Agent pursuant to this Agreement for their
benefit and for the benefit of the Buyers as set forth herein.
 
(c)  The Escrow Agent shall hold and release the Transaction Documents and the
Escrowed Funds only in accordance with the terms and conditions of this Article
8.
 
(d)  Subject to the provisions of Section 8(f), the Escrow Agent shall release
the Transaction Documents and Escrowed Funds as follows:
 
(i)  On the Closing Date, the Escrow Agent will release the Transaction
Documents to the Company and the Escrowed Funds to or for the benefit of the
Company except that the legal fees and expenses owed to Gottbetter & Partners,
LLP as counsel to the Company shall be deducted from the Escrowed Funds and
released to Gottbetter & Partners, LLP.
 
(ii)  All funds to be delivered to the Company shall be delivered pursuant to
written instructions substantially in the form of Exhibit A hereto (the
“Instructions”) signed by the Company.
 
(iii)  Notwithstanding the above, upon receipt by the Escrow Agent of the
Instructions, the Escrow Agent shall deliver the Transaction Documents and the
Escrowed Funds in accordance with the terms of the Instructions; provided,
however, that in the event of any conflict between such Instructions and the
provisions of Section 8(d)(i) of this Agreement, the provisions of Section
8(d)(i) shall control.
 
(iv)  Notwithstanding the above, upon receipt by the Escrow Agent of a final and
non-appealable judgment, order, decree or award of a court of competent
jurisdiction (a “Court Order”), the Escrow Agent shall deliver the Transaction
Documents and the Escrowed Funds in accordance with the Court Order. Any Court
Order shall be accompanied by an opinion of counsel for the party presenting the
Court Order to the Escrow Agent (which opinion shall be satisfactory to the
Escrow Agent) to the effect that the court issuing the Court Order has competent
jurisdiction and that the Court Order is final and non-appealable.
 
 
17

--------------------------------------------------------------------------------


 
(v)  In the event Transaction Documents for an aggregate purchase price of not
less than the Minimum of $420,000 and corresponding Escrowed Funds for an
aggregate of not less than such Minimum of $420,000 have not been received by
the Escrow Agent on or before the Termination Date, then the Escrow Agent shall
release the Transaction Documents and the Escrowed Funds to the Buyers as soon
as reasonably possible.
 
(vi)  The Company acknowledges that the only terms and conditions upon which the
Transaction Documents and Escrowed Funds are to be released are set forth in
this Article 8. The Company reaffirms its agreement to abide by the terms and
conditions of this Agreement with respect to the release of the Transaction
Documents and the Escrowed Funds. Any dispute with respect to the release of the
Transaction Documents or Escrowed Funds shall be resolved pursuant to Section
8(f) or by agreement between the parties.
 
(e)  The Escrow Agent’s duties and responsibilities shall be subject to the
following terms and conditions:
 
(i)  The Company and the Buyers acknowledge and agree that the Escrow Agent (i)
shall not be responsible for or bound by, and shall not be required to inquire
into whether either the Company or the Buyers are entitled to receipt of the
Transaction Documents or Escrowed Funds pursuant to, any other agreement or
otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Agreement; (iii)
may rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iv) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than the Escrow Agent gives its own similar property, but in no event
less than a reasonable amount of care; and (vi) may consult with counsel
satisfactory to the Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by the Escrow Agent hereunder in good faith and in accordance with
the opinion of such counsel.
 
(ii)  The Company and the buyers acknowledge that the Escrow Agent is acting
solely as a stakeholder at their request and that the Escrow Agent shall not be
liable for any action taken by Escrow Agent in good faith and believed by the
Escrow Agent to be authorized or within the rights or powers conferred upon the
Escrow Agent by this Agreement. The Company agrees to indemnify and hold
harmless the Escrow Agent and any of the Escrow Agent’s partners, employees,
agents, and representatives for any action taken or omitted to be taken by the
Escrow Agent or any of them hereunder, including the fees of outside counsel and
other costs and expenses of defending itself against any claim or liability
under this Agreement, except in the case of gross negligence or willful
misconduct on the part of the Escrow Agent committed in its capacity as Escrow
Agent under this Agreement. The Escrow Agent shall owe a duty only to the
Company and the Buyers under this Agreement and to no other person.
 
 
18

--------------------------------------------------------------------------------


 
(iii)  The Company agrees to reimburse the Escrow Agent for outside counsel
fees, to the extent authorized hereunder and incurred in connection with the
performance of its duties and responsibilities hereunder.
 
(iv)  The Escrow Agent may at any time resign as Escrow Agent hereunder by
giving five (5) days prior written notice of resignation to the Company. Prior
to the effective date of the resignation as specified in such notice, the
Company will issue to the Escrow Agent an Instruction authorizing delivery of
the Transaction Documents and the Escrowed Funds to a substitute escrow agent
selected by the Company. If no successor escrow agent is named by the Company,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor escrow agent, and to deposit the
Transaction Documents and Escrowed Funds with the clerk of any such court.
 
(v)  The Escrow Agent does not have and will not have any interest in the
Transaction Documents or the Escrowed Funds, but is serving only as escrow agent
in connection therewith, having only possession thereof.
 
(vi)  This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.
 
(vii)  The provisions of this Section 8(e) shall survive the resignation of the
Escrow Agent or the termination of this Agreement.
 
(f)  Resolution of disputes arising under this Article 8 shall be subject to the
following terms and conditions:
 
(i)  If any dispute shall arise with respect to the delivery, ownership, right
of possession or disposition of the Transaction Documents or the Escrowed Funds,
or if the Escrow Agent shall in good faith be uncertain as to its duties or
rights hereunder, the Escrow Agent shall be authorized, without liability to
anyone, to (i) refrain from taking any action other than to continue to hold the
Transaction Documents or the Escrowed Funds pending receipt of an Instruction
from the Company, or (ii) deposit the Transaction Documents and Escrowed Funds
with any court of competent jurisdiction in the State of New York, in which
event the Escrow Agent shall give written notice thereof to the Company and
shall thereupon be relieved and discharged from all further obligations pursuant
to this Agreement. The Escrow Agent may, but shall be under no duty to,
institute or defend any legal proceedings which relate to the Transaction
Documents or the Escrowed Funds. The Escrow Agent shall have the right to retain
counsel if it becomes involved in any disagreement, dispute or litigation on
account of this Agreement or otherwise determines that it is necessary to
consult counsel.
 
(ii)  The Escrow Agent is hereby expressly authorized to comply with and obey
any Court Order. In case the Escrow Agent obeys or complies with a Court Order,
the Escrow Agent shall not be liable to the Buyers, the Company or to any other
person, firm, corporation or entity by reason of such compliance.
 
(g)  The escrow established hereby shall terminate upon the release of all of
the Transaction Documents and delivery to the Company of the Escrowed Funds in
 
 
19

--------------------------------------------------------------------------------


 
accordance with this Article 8, or at any time upon the agreement in writing of
the Buyers and the Company.
 
(h)  The Escrowed Funds shall neither be held in an interest bearing account nor
will interest be payable in connection therewith. In the event the Escrowed
Funds are deposited in an interest bearing account, each Buyer shall be entitled
to receive its pro rata portion of any accrued interest thereon, but only if the
Escrow Agent receives from such Buyer the Buyer’s United States taxpayer
identification number and other requested information and forms.
 
9.  GOVERNING LAW: MISCELLANEOUS.
 
(a)  Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard exclusively in federal or state court sitting in the
New York County, New York, and expressly consent to the jurisdiction and venue
of the Supreme Court of New York, sitting in New York County and the United
States District Court for the Southern District of New York for the adjudication
of any civil action asserted pursuant to this Paragraph.
 
(b)  Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.
 
(c)  Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d)  Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)  Entire Agreement, Amendments. This Agreement supersedes all other prior
oral or written agreements between the Buyer(s), the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
(f)  Notices. Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon
 
 
20

--------------------------------------------------------------------------------


 
confirmation of receipt, when sent by facsimile; (iii) upon receipt when sent by
U.S. certified mail, return receipt requested, or (iv) one (1) day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:
 
If to the Company, to:
Cromwell Uranium Corp.
 
1640 Terrace Way
 
Walnut Creek, CA 94597
 
Attention:     David Rector
 
Telephone:   (925) 930-0100
 
Facsimile:      (925) 930-6338
 
 
With a copy to (or for notices to
the Escrow Agent):
 
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, New York 10022
 
Adam S. Gottbetter, Esq.
 
Telephone: 212-400-6900
 
Facsimile: 212-400-6901



 
If to the Buyer(s), to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.
 
(g)  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.
 
(h)  No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i)  Survival. Unless this Agreement is terminated under Section 9(l), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 7, shall survive the
Closing for a period of two (2) years following the date on which the
Convertible Debentures are converted in full. The Buyer(s) shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.
 
(j)  Publicity. The Company and the Buyer(s) shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Buyer(s), to
issue any press release or other public disclosure with respect to such
transactions required under applicable securities or other laws or regulations
(the Company shall use its best efforts to consult the Buyer(s) in connection
with any
 
 
21

--------------------------------------------------------------------------------


 
such press release or other public disclosure prior to its release and Buyer(s)
shall be provided with a copy thereof upon release thereof).
 
(k)  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l)  Termination. In the event that the Closing shall not have occurred with
respect to the Buyers on or before five (5) business days from the date hereof
due to the Company’s or the Buyer’s failure to satisfy the conditions set forth
in Sections 5 and 6 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.
 
(m)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(n)  Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyer and the
Company will be entitled to specific performance under the Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
 


[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

22

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 


ESCROW AGENT (with respect to Article 8 only)
COMPANY:
 
Gottbetter & Partners, LLP
Cromwell Uranium Corp.
   
By:/s/ Adam Gottbetter
By: /s/ David Rector
Name: Adam S. Gottbetter
Name: David Rector
Title: Managing Partner
Title: Chief Executive Officer
   








 
 

23

--------------------------------------------------------------------------------




 
SCHEDULE I
 
SCHEDULE OF BUYERS
 
 
Name
 
Signature
Address/Facsimile
Number of Buyer
Amount of Subscription

         
By:__________________________
     
Name:
     
Office:
             
By:___________________________
     
Name:
     
Office:
             
By:____________________________
     
Name:
     
Office:
             
By:_____________________________
     
Name:
     
Office
   




1

--------------------------------------------------------------------------------



EXHIBIT A


Form of Instructions


Mr. Adam Gottbetter
Gottbetter & Partners, LLP
488 Madison Ave.
New York, New York 10022-5718
P: 212-400-6900
F: 212-400-6901


Re: Arbutus Resources, Inc.


Dear Mr. Gottbetter:


We hereby confirm that with respect to Article 8 of the Securities Purchase
Agreement entered into on June , 2007 among Arbutus Resources, Inc., the Buyers
and Gottbetter & Partners (the “Agreement”), LLP, the closing of the Debenture
PPO (as defined in the Agreement) has taken place. All conditions for the
release of the Transaction Documents and the Escrowed Funds have therefore been
met. We authorize the release of the Transaction Documents and Escrowed Funds to
the Company.


ARBUTUS RESOURCES, INC.


 
By:______________________________
Name: David Rector
Title:   Chief Executive Officer










2

--------------------------------------------------------------------------------

